Title: From Benjamin Franklin to Thomas Bond, 5 February 1772
From: Franklin, Benjamin
To: Bond, Thomas


Dear Sir
London, Feb. 5. 1772
I received your Favour by Mr. D. Kuhn, but being then just setting out on a Tour thro’ Ireland and Scotland, I had not time to answer it, Mr. Kuhn I believe went directly to Sweden. I shall, if he returns hither while I am here, gladly render him any Service in my Power.

I suppose your Son Richard will spend some Time in London, where, by what I have heard, Physic and Surgery may be studied to as great Advantage as in any Part of the World, by attending the Anatomical Lectures and Hospitals, conversing with the most eminent Practitioners, and Reading under their Advice and Direction: And yet the general Run is at present to Edinburgh; there being at the Opening of the Schools when I was there in November last, a much greater Number of medical Students than had ever been known before. They have indeed a Set of able Professors in the several Branches, if common Opinion may be rely’d on. I who am no Judge in that Science, can only say that I found them very sensible Men, and agreable Companions. I will endeavour to obtain Sir John Pringle’s Advice in the Affair, as you desire. Every Wednesday Evening he admits young Physicians and Surgeons to a Conversation at his House, which is thought very improving to them. I will endeavour to introduce your Son there when he comes to London. And to tell you frankly my Opinion, I suspect there is more valuable Knowledge in Physic to be learnt from the honest candid Observations of an old Practitioner, who is past all Desire of more Business, having made his Fortune, who has none of the Professional Interest in keeping up a Parade of Science to draw Pupils, and who by Experience has discovered the Inefficacy of most Remedies and Modes of Practice, than from all the formal Lectures of all the Universities upon Earth. I like therefore a Physician’s breeding his Son to Medecine, and wish the Art to be continued with the Race, as thinking that must be upon the whole most for the Publick Welfare.
When I was last at your House I observed that the Paint of the Picture you had was all cracked. I complain’d of it to the Painter. He acknowledged that in that Picture, and three others, he had made Trial of a new Vernish, which had been attended with that mischievous Effect; and offer’d to make Amends, if I would sit to him again, by drawing a new Picture gratis, only on this Condition, that the old one should be return’d to him. I wrote this to Mrs. Franklin, who should have acquainted you with it, but I suppose forgot it. He was 5 or 6 Years in finishing it, having much other Business. If therefore you like the new one best, please to put the old one in a Box, and send it by the next Ship hither, as the Painter expects to have one or the other returned.
Mr. Small, an ingenious Gentleman, now gone to Jamaica, has bequeath’d to our Society some Journals of the Weather which he kept here with great Accuracy, which I shall send you as soon as they come into my Hands. With this you will receive a Circular Scheme for noting the Variations of the Barometer, and comparing them in different and distant Places, which he recommends to be used by the Members of the Society that inhabit different Provinces, as he conceives that some curious and useful Discoveries in Meterology may thence arise. I send also a Box from Mr. Ludlam, containing some Books which he presents to the Society; a Parcel with some Books presented by Mr. Forster, another with two Volumes of the Philosophical Transactions presented to our Society by the Royal Society here, in Return for the Volume you sent them. I inclose Mr. Forster’s Letter, a Letter of Thanks from the Society of Arts, and a Letter from Mr. Ludlam. Dr. Smith, in a Letter which came with the Books, gave me to expect another Box with Copies for the learned Societies abroad; and a few spare ones for my Friends; but they are not yet come to hand; and I am often ask’d by the Curious how it happens that none are to be bought here. I hope soon to receive them, and have no doubt but it will procure us the Correspondence of those Societies.

I thank you for the inaugural Dissertation, and am pleas’d to see our School of Physic begin to make a Figure. I know not why it should not soon be equal to that in Edinburgh. I am much obliged to the young Gentleman who has done me the Honour to inscribe his Performance to me. I wish him the Success his Ingenuity seems to promise him.
My Love to Mrs. Bond and your Children. I condole with you both most sincerely on the great Loss you have lately sustained. With the truest Esteem and Regard, I am ever, my dear Friend, Yours most affectionately
B Franklin
The Parcels are in the Care of Mr. Bache.Dr Thomas Bond
 
Notation: Dr Franklin’s Letter to Dr Bond on divers Subjects Books from Ludlam  Intended presenting our 1st Vol to the Learnd Societys, as Soon as recd from Dr Smith
